Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Election


1.	Applicant’s election without traverse of claims 1-11 in the reply filed on July 18, 2022, is acknowledged.  
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 18, 2022.
The requirement is deemed proper and is therefore made FINAL.


Information Disclosure Statement


2.	The references disclosed within the information disclosure statement (IDS) submitted on June 11, 2020, and October 4, 2011, have been considered and initialed by the Examiner. 



Claim Rejections – 35 USC 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



4.	Claims 1-11 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	In claims 1-11, the phrase, “low interface bubble rate” is indefinite.  The term low is a relative term and it is unclear what is meant by low interface bubble rate. 

Claim Rejections – 35 USC § 103(a)

5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6.	Claims 1-3, 5 and 8-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yuangqing et al. (CN 102431269). 
Yuangqing discloses laminated steel, and specifically discloses a surface of chrome-plated steel (equivalent to a base plate) being thermally combined with a polyester thin film, and the processing method comprising: putting cleaned and dried chrome-plated steel in a pre-heating device for pre-heating; passing the pre-heated chrome-plated steel through a laminating device such that the chrome-plated steel is thermally combined with a PET thin film; and cooling the chrome-plated steel thermally combined with the PET thin film. (see description, paragraphs [0030] - [0040], and figures 1-4).  Yuangqing does not appear to explicitly teach the surface roughness or interface bubble rate, however substantially identical materials are expected to have substantially identical properties.  In the present case the laminated steel is carried out using material (steel) which are substantially identical to those disclosed by applicants. Therefore the laminated steel discussed above would be expected to meet the claimed surface roughness and interface bubble rate, as in claims 1-2, 9-10.  In claim 1, the phrase, “obtained by copolymerization modification of ethylene terephthalate with a low molecular weight aliphatic polyester” introduces a process limitation to the product claim. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966. 
Concerning claim 3, Yuangqing discloses laminated steel, and specifically discloses a surface of chrome-plated steel (equivalent to a base plate) being thermally combined with a polyester thin film, and the processing method comprising: putting cleaned and dried chrome-plated steel in a pre-heating device for pre-heating; passing the pre-heated chrome-plated steel through a laminating device such that the chrome-plated steel is thermally combined with a PET thin film; and cooling the chrome-plated steel thermally combined with the PET thin film. (see description, paragraphs [0030] - [0040], and figures 1-4).  
Yuangqing does not appear to explicitly teach the molecular weight, however substantially identical materials are expected to have substantially identical properties.  In the present case the laminated steel is carried out using material (steel) which are substantially identical to those disclosed by applicants. Therefore the laminated steel discussed above would be expected to meet the claimed molecular weight.
Concerning claim 5, the phrase, “prepared from an aliphatic diol and an aliphatic diprotic acid” introduces a process limitation to the product claim. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966. 
Concerning claim 8, Yuangqing discloses laminated steel, and specifically discloses a surface of chrome-plated steel (equivalent to a base plate) (see description, paragraphs [0030] - [0040], and figures 1-4).  
Concerning claim 11, Yuangqing does not appear to explicitly teach the surface tension, however substantially identical materials are expected to have substantially identical properties.  In the present case the laminated steel is carried out using material (steel) which are substantially identical to those disclosed by applicants. Therefore the laminated steel discussed above would be expected to meet the claimed surface tension.

Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781